Citation Nr: 0422268	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  04-00 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for bilateral 
tinnitus.



ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from May 1968 to November 
1969.

These matters come to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to the benefits sought on appeal. The 
veteran perfected an appeal of that decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
identified by the veteran, and provided him a VA examination 
in order to assist him in substantiating his claim for VA 
compensation benefits.

2.  The veteran was not noted to have a hearing loss in 
service or within the first post-service year and his current 
hearing loss is not related to service.

3.  There is no competent evidence indicating the veteran's 
current complaints of tinnitus are possibly related to his 
military service. 


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2003).

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his bilateral hearing loss and 
tinnitus were caused by acoustical trauma encountered during 
combat action in Vietnam, to include exposure to cannon and 
machine gun fire and armored vehicle engine noise.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).    

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in June 2003, prior to the 
initial unfavorable decision.  This letter informed the 
veteran of the provisions of the VCAA and the evidence 
required to substantiate his claims for service connection.  
The RO also informed him of the information and evidence that 
he was required to submit, including any evidence in his 
possession, and the evidence that the RO would obtain on his 
behalf.  The RO informed him that although VA would make 
reasonable efforts to obtain the evidence he identified, it 
was ultimately his responsibility to provide the evidence in 
support of his claim.

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2003).  

The RO has obtained the veteran's service medical records.  
The RO has also obtained the veteran's VA treatment records, 
and has provided him a VA audiological examination in July 
2003.  The veteran has been accorded the opportunity to 
present evidence and argument, and has done so.  The veteran 
has presented records of private medical care.  The veteran 
has not indicated the existence of any other evidence that is 
relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  38 U.S.C.A. § 5103A (West 2002). Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).


Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all of the evidence establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The determination of 
whether the veteran has a ratable hearing loss is governed by 
38 C.F.R. § 3.385, which states that hearing loss shall be 
considered a disability when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; or the thresholds for at least three 
of these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (2003).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

If the veteran was engaged in combat with the enemy while in 
active service, the Secretary shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in such service satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  Service incurrence may be found 
even though there are no official records of such incurrence 
in service, and every reasonable doubt shall be resolved in 
favor of the veteran.  Service connection may be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that the veteran engaged in combat, in that those 
terms encompass both combat and non-combat duties.  
VAOPGCPREC 12-99.

Section 1154(b) pertains to what happened while the veteran 
was in service, not the questions of current disability or of 
a nexus between the current disability and what happened in 
service.  Because a lay person is not competent to provide 
evidence that requires medical expertise, medical evidence is 
required to show that a disability currently exists and that 
the current disability is related to the injury or disease 
that was incurred in service.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. 
Cir. 1996)(table).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

The Board finds that the veteran has presented probative 
evidence of having experienced noise exposure in service.  
Additionally, the report of a July 2003 VA audiometric 
examination shows that the veteran currently has a hearing 
loss disability of his left ear as defined in 38 C.F.R. 
§ 3.385, as well as tinnitus.  The evidence does not 
establish that the veteran suffers from a hearing loss 
disability in his right ear as defined in 38 C.F.R. § 3.385.  
Regardless, the medical evidence does not show that the 
currently diagnosed hearing loss and tinnitus are 
etiologically related to that noise exposure.  Hickson, 12 
Vet. App. at 253.

The veteran's discharge certificate indicates that he was 
awarded the Combat Infantry Badge, and that his military 
occupation specialty was light weapons infantryman.  His 
service medical records indicate that he was wounded in 
combat.  He does, therefore, have the status of a combat 
veteran.  He has presented statements showing that during 
service in Vietnam he was exposed to acoustical trauma in the 
form of cannon and machine gun fire and armored vehicle 
engine noise while serving in the 11 Armored Cavalry 
Regiment.  The Board finds that the veteran's statements are 
consistent with the circumstances, conditions, or hardships 
of combat service.  

A review of the veteran's service medical records shows that 
on entrance examination in May 1968 his hearing was noted to 
be:



HERTZ



500
1000
2000
4000
RIGHT
15
15
15
15
LEFT
15
15
15
15

On separation examination in December 1969 the veteran's 
hearing was noted to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The veteran's service medical records are negative for any 
complaints of, treatment for, or diagnosis of hearing loss or 
tinnitus.

The report of a VA Audiological Examination conducted in June 
2002, shows the veteran diagnosed with bilateral 
sensorineural hearing loss and tinnitus.  The examiner noted 
that he suggested that the veteran see a veteran benefit 
counselor to address the issue of a claim.  Audiological 
testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
15
10
LEFT
10
10
30
60
65

Private treatment records dated in April and May 2002 note a 
complaint of left ear pain in April 2002, which had resolved 
by May.

The report of a VA Audiological Examination conducted in July 
2003, again shows the veteran diagnosed with bilateral 
sensorineural hearing loss and tinnitus.  Audiological 
testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
30
20
LEFT
15
5
25
65
65

Speech recognition scores were 94 percent bilaterally.  The 
examiner stated that the record did not support hearing loss 
at the conclusion of the veteran's military career and that 
it was not at least as likely as not that his current hearing 
loss was the residual of noise exposure experienced in the 
military.

In an addendum dated August 29, 2003 the VA examiner stated, 
"It is as least as likely as not that the constant ringing 
is the residual of the noise incident after which the 
tinnitus first started."  

Due to the conflicting opinions between the July 2003 
examination and the August 2003 addendum, the RO asked the VA 
examiner to clarify and reconcile his opinions on whether the 
veteran's tinnitus was related to the combat acoustical 
trauma.  In a November 2003 addendum, the examiner stated 
that the August 2003 addendum was incorrect, and should have 
stated that "it is not at least as likely as not that the 
veteran's tinnitus is due to noise exposure in service".  
The examiner stated that he had again reviewed the claims 
file in November 2003.    

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  First, the veteran lacks a 
hearing loss "disability" in the right ear under 38 C.F.R. 
§ 3.385.  Moreover, there is simply no competent medical 
evidence establishing a nexus between his current conditions 
and the veteran's service.  The Board observes that there is 
no history, complaint, diagnosis, or treatment of any ear 
problems, to include bilateral hearing loss and tinnitus, at 
any time during the veteran's periods of service.  In fact, a 
detailed review of the available service medical records 
indicates that the veteran's hearing and his ears were 
entirely normal at his enlistment and separation physical 
examinations.  The evidence of record notes the first 
diagnosis of sensorineural hearing loss and tinnitus in 2002.  
During a thorough VA audiology evaluation in July 2003, he 
reported a history of military noise exposure and tinnitus.  
Even after noting the veteran's reported history of military 
noise exposure, the VA audiologist did not indicate that the 
veteran's current sensorineural hearing loss and tinnitus 
resulted from noise exposure during his military service.  
Without evidence of a hearing loss disability in the right 
ear pursuant to 38 C.F.R. § 3.385, and without a medical 
nexus between service and the left ear hearing loss and 
tinnitus, the Board finds that the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus should be denied.

Additionally, the medical evidence of record does not reflect 
the presence of sensorineural hearing loss within one year 
from service separation in December 1969.  The evidence of 
record shows that sensorineural hearing loss was first noted 
in 2002, years after service separation.  The veteran has not 
identified or submitted any medical evidence showing a 
diagnosis of sensorineural hearing loss within one year from 
service separation.  Thus, service connection for hearing 
loss on a presumptive basis is not warranted.

The veteran has maintained throughout the pendency of this 
appeal that he incurred bilateral hearing loss and tinnitus 
as a result of in-service noise exposure.  However, when the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized 
training and knowledge are competent to render such an 
opinion.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
veteran lacks such training and knowledge, he is not 
competent to render an opinion regarding the diagnosis or 
onset of either bilateral hearing loss or tinnitus.  
Therefore, the Board cannot assign any probative value to the 
lay assertions in the record of this claim that bilateral 
hearing loss and tinnitus were incurred during service.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.156(a) (2001). The appeal is denied.

ORDER

1. Entitlement to service connection for bilateral hearing 
loss is denied.

2. Entitlement to service connection for tinnitus is denied. 




	                        
____________________________________________
	KATHY A. BANFIELD	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



